UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7189


GARY F. MATHERS,

                  Petitioner – Appellant,

             v.

EVELYN SEIFERT, Administrator, Northern Correctional Center,

                  Respondent – Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg.  Joseph R. Goodwin,
Chief District Judge. (6:07-cv-00734)


Submitted:    October 14, 2008              Decided:   October 20, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary F. Mathers, Appellant Pro Se.       Robert David Goldberg,
Assistant Attorney General, Dawn Ellen Warfield, Deputy Attorney
General, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gary F. Mathers seeks to appeal the district court’s

order adopting in part and denying in part the recommendation of

the   magistrate      judge      and    denying     as     untimely     his   28   U.S.C.

§ 2254 (2000) petition.                The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See   28     U.S.C.        § 2253(c)(1)          (2000).         A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2000).      A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional       claims      by    the   district       court      is   debatable   or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                              We

have independently reviewed the record and conclude that Mathers

has   not    made    the    requisite        showing.        Accordingly,       we   deny

Mathers’ motion for a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     the   court     and   argument        would     not   aid    the   decisional

process.

                                                                               DISMISSED

                                             2